Appeal by the defendant, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Walsh, J.), dated January 27, 2012, as, after a hearing, designated him a level three offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the defendant’s contention, he was properly assessed points under risk factor 12 for not accepting responsibility for his conduct. The Supreme Court properly considered the defendant’s lengthy disciplinary record while incarcerated, which prevented him from participating in a sex offender treatment program, as evidence of a refusal of treatment (see People v Peana, 68 AD3d 737 [2009]; People v Mercado, 55 AD3d 583 [2008]). Accordingly, the court’s determination designating the defendant a level three offender is supported by clear and convincing evidence. Dillon, J.E, Angiolillo, Roman and Sgroi, JJ., concur.